Citation Nr: 0621317	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of basal cell carcinoma left lateral canthus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for low back strain.  

3.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The claim of service connection for low back strain was the 
subject of previous decisions.  The Board has a legal duty to 
address the "new and material evidence" requirement under 
38 C.F.R. § 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for low back 
strain is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a basal cell carcinoma of the left eyelid in 
service or for many years thereafter.  

2.  The veteran is not shown to have been exposed to ionizing 
radiation during his period of active service.  

3.  The currently demonstrated residuals of the basal cell 
carcinoma of the left eyelid are not shown to be associated 
with any radiation exposure or other event or incident in the 
veteran's period of active service.  

4.  The evidence presented since a July 1974 decision of the 
Board is more than cumulative in nature and does raise a 
reasonable possibility of substantiating the veteran's claim.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by the residuals 
basal cell carcinoma left eyelid is not shown to be due 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred 
therein; nor may it be presumed to have been due to radiation 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.111 (2005).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for low back strain.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of treatment reported by the 
veteran,  For reasons discussed hereinbelow, a VA examination 
addressing the etiology of the veteran's disorder is not 
found to be "necessary" under 38 U.S.C.A. § 5103A(d).  

Such an examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, there is no competent evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an examination is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
June 2003 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


I.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the veteran is shown to have served in 
the 1st Missile Battalion, 67th Artillery.  In this service, 
the veteran reported handling and repairing all types of 
batteries and modules for the missiles including war heads.  

The Board observes that the VA regulations provide that a 
veteran who while on active duty, active duty for training, 
or inactive duty for training participated in a radiation-
risk activity and has one of the diseases listed in 38 C.F.R. 
§ 3.309(d)(2) shall be presumed to have been exposed during 
service to radiation.  See 38 C.F.R. § 3.309(d)(3)(i).  

The veteran is not shown to have been involved in onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device during his service.  He appears to be 
claiming occupational exposure.  

The veteran also has not provided specific information that 
would facilitate any further meaningful effort at 
verification of claimed exposure by VA at this time.  The 
veteran's lay statements only relate that he was exposed to 
radiation while "station[ed] at a missile site from 4-61 to 
9-62."  Details referable to other exposure have not been 
reported by the veteran.  

In this regard, the United States Army Dosimetry Branch has 
reported that it had no evidence on file to verify any such 
exposure.  In the absence of evidence confirming exposure to 
radiation or that the veteran participated in a radiation-
risk activity, 38 C.F.R. § 3.309(d) is not applicable, and 
the veteran's claim will only be addressed on a direct 
service connection basis in this decision. See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board has reviewed the submitted medical records and 
observes that they are show treatment for basal cell 
carcinoma of the left eyelid beginning many years after 
service.  

The earliest evidence of basal cell carcinoma of the left 
eyelid is an October 2002 private medical record which showed 
an excoriated, erythematous lesion on the left eyelid.  The 
veteran is also shown to have undergone surgery for removal 
of the growth later in that month.  

The Board notes that the veteran submitted a March 2003 
private medical statement in which a private doctor stated he 
was unable to comment on the veteran's claimed exposure.  

The doctor commented that most skin cancer is caused by 
ultraviolet radiation and occasionally by the ingestion of 
arsenic.  He suggested that the veteran should be given a VA 
examination in order to evaluate possible arsenic exposure in 
relation to his reported history of battery exposure and the 
extent of his exposure to the radiation in service.  

However, the Board finds this statement to be of limited 
probative value in deciding this matter because it is 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Currently, the only evidence of record supporting his history 
of exposure is the veteran's own lay assertions.  

The veteran in this regard has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals basal 
cell carcinoma left eyelid and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


II.  New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for low back strain was denied in a decision of 
the Board in July 1974.  The veteran applied to reopen the 
claim in December 2002.  

In a June 2003 rating decision, the RO determined that there 
was no evidence showing an injury in service or current 
medical evidence showing that the veteran's current back 
complaints were related to an injury or treatment in service.  

However, since the July 1974 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim.  

Since that decision, the veteran has submitted a treatment 
record dated in August 1999 from a private doctor who noted 
that X-ray studies had revealed mild anterior wedging of the 
L1 and L2 vertebral bodies; degenerative disc disease at L2-3 
and L3-4 with spurring at the intervertebral disc space but 
no significant loss of height; and changes of facet joint 
arthropathy involving the lower lumbar spine, greater on the 
right than on the left.  There was no evidence of 
spondylolysis or spondylolisthesis.  

Further, the veteran submitted a treatment record dated 
January 2003 from the Kent County Memorial Hospital 
Department of Radiology.  The record, a MRI report, showed 
facet arthritis at L4-5 with significant narrowing of the 
central canal; moderate narrowing at L3-4 and L2-3; and 
annular bulging at L2-3, L3-4 and L4-5 partially narrowing 
the foramina.  No disc degenerative change or marrow 
infiltrative abnormality was seen.  

The veteran was diagnosed with facet arthritis primarily at 
L4-5 resulting in significant central canal and lateral 
recess stenoses.  Facet arthritis at L5-S1, worse on the 
right was also noted.  

Finally, the veteran submitted treatment records dated in 
January 2003 and February 2003 from the West Bay Orthopedic 
Associates, Inc.  

Significantly, in the January record the veteran reported 
hurting his back when he was in the Army.  He described the 
pain as an aching sensation in the paralumbar region.  He 
noted that the pain extended down into his legs.  He rated 
the pain an 8 on a scale of 1-10.  

An examination revealed normal lordosis of the lumbar spine.  
He did have mild tenderness with no spasm or swelling through 
the lumbar spine.  The X-ray studies showed a normal lumbar 
spine with some diffuse spondylitic change.  The veteran was 
diagnosed with lumbar spondylosis and chronic lower back 
pain.  

This additional evidence of record is new and raises a 
reasonable possibility of substantiating the veteran's claim, 
in the Board's opinion.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a low back disorder.  



ORDER

Service connection for the residuals of basal cell carcinoma 
left lateral canthus is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for low back strain, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for a low 
back disorder, the Board finds that additional development is 
necessary with respect to that claim.  

The veteran asserts that he suffered a back injury during 
service.  It is pertinent to note in this regard that, during 
service, he was shown to have worked in the commissary doing 
heavy lifting in February 1963.  

A VA examination in 1974 recorded his history of having 
strained his back in 1963 after doing heavy lifting during 
service.  He was diagnosed as having low back strain at the 
time of the VA examination.  

The Board finds that further VA examination would be helpful 
to ascertain whether the veteran has current low back 
disability that is due an injury or other event in service.  
The RO also should assist the veteran in attempting to obtain 
all treatment records that might be available.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information concerning medical 
treatment received by him following his 
discharge from service.  Based on the 
veteran's response, the RO should attempt 
to obtain all clinical records from all 
previously unidentified treatment 
sources.  The veteran also should be 
notified that he may submit competent 
evidence to support his assertions that 
he has current low back disability due to 
an injury in service.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of his claimed 
low back disorder.  

The veteran's claims file should be made 
available to the examiner for review.  
All indicated tests and studies should be 
performed.  The examiner should elicit 
from the veteran and record a complete 
clinical history referable to the claimed 
back disorder.  

Based on a thorough review of the case, 
the examiner should offer an opinion as 
to whether the veteran is suffering from 
current low back disability that is at 
least as likely as not (e.g. a 50 percent 
or greater likelihood) due to an injury 
or other event of his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the RO should readjudicate 
the claim of service connection for low 
back strain in light of the additional 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


